Exhibit 10.2

 



EXECUTION VERSION

 



NEW LENDER SUPPLEMENT

 

Reference is made to the Credit Agreement dated as of May 26, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Comcast Corporation, a Pennsylvania corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and the other
agents party thereto. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

The New Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent and the Borrower agree as follows:

 

The New Lender hereby irrevocably makes a Revolving Commitment to the Borrower
in the amount set forth on Schedule 1 hereto (the “New Commitment”) pursuant to
Section 2.01(b) of the Credit Agreement. From and after the Effective Date (as
defined below), the New Lender will be a Lender under the Credit Agreement with
respect to the New Commitment.

 

Each of the Administrative Agent and the Issuing Lenders (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or with respect to the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement; and
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto.

 

The New Lender (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this New Lender Supplement; (c)
agrees that it will, independently and without reliance upon the Administrative
Agent, any Issuing Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender (including the obligation to lend in any
Alternative Currency).

 

The effective date of this New Lender Supplement shall be the Effective Date of
the New Commitment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this New Lender Supplement by each of the New Lender
and the Borrower, it will be delivered to the Administrative Agent for
acceptance and recording by it pursuant to the Credit Agreement, effective as of
the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 

Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the New Commitment
(including payments of

 

 

 

principal, interest, fees and other amounts) to the New Lender for amounts which
have accrued on and subsequent to the Effective Date.

 

From and after the Effective Date, the New Lender shall be a party to the Credit
Agreement and, to the extent provided in this New Lender Supplement, have the
rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof.

 

This New Lender Supplement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be executed as of September 21, 2018 by their respective duly authorized
officers on Schedule 1 hereto.

 

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

 

 

Schedule 1
to New Lender Supplement

 

Name of New Lender: BANCO SANTANDER, S.A., NEW YORK BRANCH (“BSNY”)

 

Effective Date of New Commitment: September 21, 2018

 

Principal Amount of New Commitment: $350,000,000

 

 

 

 

BANCO SANTANDER, S.A., NEW YORK BRANCH
(“BSNY”), as New Lender

       By: /s/ Rita Walz-Cuccioli     Name:  Rita Walz-Cuccioli
Title:    Executive Director  

  

       By: /s/ Terence Corcoran     Name:  Terence Corcoran
Title:    Executive Director  



 

 

 

COMCAST CORPORATION 

as Borrower

       By: /s/ William E. Dordelman     Name:  William E. Dordelman
Title:    Senior Vice President and Treasurer  

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



       By: /s/ John G. Kowalczuk     Name:  John G. Kowalczuk
Title:    Executive Director  





 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as an Issuing Lender



       By: /s/ John G. Kowalczuk     Name:  John G. Kowalczuk
Title:    Executive Director  



 

 

 

 

Citibank, N.A.,
as an Issuing Lender

       By: /s/ Robert F. Parr     Name:  Robert F. Parr
Title:    Vice President & Managing Director  

 

 

 

 





Wells Fargo Bank, National Association,
as an Issuing Lender





       By: /s/ Nicholas Grocholski     Name:  Nicholas Grocholski
Title:    Director  



 

 

 

 



Mizuho Bank, Ltd.,
as an Issuing Lender



       By: /s/ Donna DeMagistris     Name:  Donna DeMagistris
Title:    Authorized Signatory  



 

 

 

MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.),
as an Issuing Lender

       By: /s/ Matthew Hillman     Name:  Matthew Hillman
Title:    Vice President  

 

 

 

Morgan Stanley Bank, N.A.,
as an Issuing Lender



       By: /s/ Donatus Anusionwu     Name:  Donatus Anusionwu
Title:    Authorized Signatory  



 

 

 

The Bank of New York Mellon,
as an Issuing Lender



       By: /s/ Christopher Olsen     Name:  Christopher Olsen
Title:    Vice President  

 

 

 

Bank of America, N.A.,
as an Issuing Lender



       By: /s/ Brandon Bolio     Name:  Brandon Bolio
Title:    Director  

 

 

 







 

